      Case 1:18-mc-00167-ABJ Document 62-3 Filed 04/04/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA                :
                                        :
     v.                                 :
                                        :
PAUL J. MANAFORT, JR.,                  :
                                        :
     Defendant                          :
                                        :
                                        :
IN RE:                                  :     Case No. 1:18-mc-00167
 PETITIONS FOR RELIEF CONCERNING        :
 CONSENT ORDER OF FORFEITURE            :     Judge Amy B. Jackson
                                        :
                                        :
WOODLAWN, LLC,                          :
                                        :
     Petitioner                         :
                                        :




                  DECLARATION EXHIBIT A
Case 1:18-mc-00167-ABJ Document 62-3 Filed 04/04/19 Page 2 of 2
